Case: 15-13274   Date Filed: 04/20/2016   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13274
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:10-cr-00101-KD-C-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

KENNETH DONNELL WATKINS,
a.k.a. Dino Watkins,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (April 20, 2016)



Before HULL, MARCUS, and EDMONDSON, Circuit Judges.
                      Case: 15-13274           Date Filed: 04/20/2016            Page: 2 of 2


PER CURIAM:



           Kenneth Watkins, proceeding with the assistance of counsel, appeals from

the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his

sentence based on Amendment 782 to the Sentencing Guidelines. The district

court did not err in concluding that he was ineligible for a sentence reduction,

because his below-guideline 84-month sentence -- which resulted from a

downward variance and not from a government motion for substantial assistance --

was below his amended guideline range. Moreover, Watkins’s argument that the

policy statement in U.S.S.G. § 1B1.10(b)(2) violates the remedial goals of Booker *

is foreclosed by precedent. See Dillon v. United States, 130 S. Ct. 2683 (2010).

For background, see United States v. Colon, 707 F.3d 1255 (11th Cir. 2013).

           AFFIRMED.




*
    United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).